181 F.2d 502
Joseph W. DI SILVESTRO (Veteran), Plaintiff-Appellant,v.UNITED STATES VETERANS ADMINISTRATION, Defendant-Appellee.
No. 213.
Docket 21633.
United States Court of Appeals Second Circuit.
Argued April 4, 1950.
Decided April 14, 1950.
Writ of Certiorari Denied June 5, 1950.

See 70 S.Ct. 1014.
Appeal from the United States District Court for the Eastern District of New York.
From orders dismissing the amended complaint and denying the plaintiff leave to add the United States of America and Carl Gray, Jr., as Administrator of Veterans Affairs, as parties-defendants, the plaintiff appeals.
Joseph W. DiSilvestro, pro se.
J. Vincent Keogh, United States Attorney, Brooklyn, N. Y., Nathan Borock, Assistant United States Attorney, Brooklyn, N. Y., and Eugene T. Maher, Attorney, Department of Justice, Washington, D. C., of counsel, for United States Veterans Administration, defendant-appellee.
Before AUGUSTUS N. HAND, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Affirmed on opinion of Byers, J., 10 F.R.D. 20.